 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    NIRRAN WELLS,                                      Case No.: 1:20-cv-01784-NONE-JLT (PC)

12                       Plaintiff,                      ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13           v.                                          OR PAY FILING FEE WITHIN 45 DAYS

14    K. GREEN , et al
15                       Defendant.
16

17          Plaintiff, an inmate proceeding pro se, filed this civil rights action under 42 U.S.C. §
18   1983. Plaintiff has not paid the $402.00 filing fee or applied to proceed in forma pauperis
19   pursuant to 28 U.S.C. § 1915. Accordingly, the Court ORDERS:
20          Within 45 days of the date of service of this order, plaintiff shall submit the attached
21   application to proceed in forma pauperis, completed and signed, or in the alternative, pay the
22   $402.00 filing fee for this action. No requests for extension will be granted without a showing

23   of good cause. Failure to comply with this order will result in dismissal of this action.

24
     IT IS SO ORDERED.
25

26      Dated:     May 3, 2021                             _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
